Title: General Orders, 5 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Valley Forge June 5th 1778.
                        Parole Oronoko—C. Signs Otway—Otis.
                        
                    
                    A Court of Enquiry whereof Coll Wigglesworth is appointed President will sit tomorrow morning at ten ôClock at the Presidents Quarters at the request of Lieutt Coll Duplissis to enquire into his Conduct on the different occasions mentioned in a letter from the Commander in Chief to Congress in his behalf and into the Truth of the Facts on which the Representations contained in it were founded, and of the  several matters urged by the Officers of Artillery to the contrary, in a letter from them to the Commander in Chief; All Persons concerned will attend. Lieutt Colonels Dearbo[r]n and Butler and Majors Hay and Campbell will attend as Members.
                    Captain Laurence Keen of the Regiment late Patton’s is appointed Aide-De-Camp to Majr Genl Mifflin and is to be respected and obeyed as such.
                    At a General Court-Martial May 27th 1778 Coll Chambers President, Lieutt McDonnald of the 3rd Pennsylvania Regiment tried for unofficer and ungentlemanlike behaviour in taking two Mares and a barrel of Carpenters tools on the lines, which Mares he convey’d away & sold the tools at private sale, 2ndly with insulting behaviour—and refusing to comply with his Arrest.
                    After mature deliberation, the Court taking into consideration several Circumstances are unanimously of opinion, that altho’ Lieutt McDonnald is guilty of the facts alledged in the first charge that they do not amount to unofficer or ungentlemanlike behaviour & do acquit him of the first Charge—Likewise of the second.
                    The Commander in Chief is far from being satisfied of the Propriety of Lieutt McDonnald’s Conduct; He knows of no authority under which he had a right to seize the horses in question and to apply them in the manner he did; he approves still less of the measures taken with respect to the Tools; If the Probability of their being carried in to the Enemy, arising by being in Possession of a disaffected Person, justified the Seizure, nothing can justify the converting them as appears to have been intended to private Emolument, to the Injury of the Right Owner, who was an absent and innocent Person & who had only lodged them in the Care of the other during his absence.
                    They ought immediately to have been reported to and deposited with the Quarter-Master General—Lieutt McDonnald is released from Arrest.
                    General Poor’s, Varnum’s, Huntington’s 1st and 2nd Pennsylvania and Late Conway’s Brigades and the Artillery to receive their Pay for the Month’s of February & March this day; Woodford’s, Scott’s and the North Carolina Brigades the 6th instant—Glover’s Paterson’s and Larned’s the 7th—Weedon’s, Muhlenberg’s & 1st & 2nd Maryland the 8th.
                